Order entered April 25, 2022




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-22-00289-CV

                             ERICA ROSE, Appellant

                                          V.

                             CHRIS WASH, Appellee

                 On Appeal from the County Court at Law No. 2
                            Kaufman County, Texas
                      Trial Court Cause No. 109502-CC2

                                       ORDER

      Before the Court is appellant’s April 20, 2022 unopposed motion for a

thirty-day extension of time to file her brief. Appellant explains the extension is

necessary because the parties are “actively participating in settlement

negotiations.”

      We GRANT the motion and ORDER appellant to file, no later than May

24, 2022, a motion to dismiss, her brief, or a status report.

                                               /s/    CRAIG SMITH
                                                      JUSTICE